              Case 1:19-cv-04512-AJN Document 38 Filed 07/30/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

    MARIO EPELBAUM, on behalf of himself and
    all others similarly situated,

                   Plaintiff,
          vs.                                                Civil Action No.: 1:19-cv-04512

    DYNAGAS LNG PARTNERS LP, DYNAGAS                         Hon. Alison J. Nathan
    GP, LLC, DYNAGAS HOLDING LTD., TONY
    LAURITZEN, MICHAEL GREGOS and
    GEORGE J. PROKOPIOU,

                   Defendants.


        FIRST NEW YORK GROUP’S RESPONSE IN FURTHER SUPPORT OF ITS
         UNOPPOSED MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND
                 APPROVAL OF SELECTION OF LEAD COUNSEL

         The First New York Group 1 respectfully submits this response in further support of its

unopposed motion for appointment as Lead Plaintiff and approval of its selection of Lead Counsel.

(ECF No. 27, the “Motion”).

         1.       On July 16, 2019, the First New York Group filed its Motion, a proposed order, a

memorandum of law and two supporting declarations. (ECF Nos. 27-31).

         2.       On the same day, two competing motions for appointment as Lead Plaintiff were

filed. (ECF Nos. 24, 33).

         3.       On July 30, 2019, both competing movants withdrew their applications (ECF Nos.

36, 37), recognizing they did not have the largest financial interest in the relief sought by the Class.

         4.       Because the First New York Group is now the only applicant for appointment as

Lead Plaintiff, and because its Motion is unopposed, and for the reasons stated in its opening


1
 The First New York Group is composed of Plaintiff Mario Epelbaum, FNY Partners Fund LP and Scott Dunlop.
Capitalized terms herein not otherwise defined have the meanings assigned to them in the First New York Group’s
opening memorandum of law. (ECF No. 29).
             Case 1:19-cv-04512-AJN Document 38 Filed 07/30/19 Page 2 of 2



memorandum (ECF No. 29), the First New York Group respectfully submits that the Court should:

(i) appoint the First New York Group as Lead Plaintiff; (ii) approve its selection of Entwistle &

Cappucci LLP as Lead Counsel; (iii) consolidate all subsequently filed, transferred or removed

actions that are related to the claims asserted in this Action; and (iv) direct that all future pleadings

and papers filed in the Action bear the caption: “In re Dynagas LNG Partners LP Securities

Litigation.”

        5.       For the Court’s convenience, a copy of the First New York Group’s proposed order

(ECF No. 28) is attached hereto as Exhibit 1.


DATED: July 30, 2019                          Respectfully submitted,

                                              /s/ Andrew J. Entwistle
                                              Andrew J. Entwistle
                                              Robert N. Cappucci
                                              Brendan J. Brodeur
                                              Sean M. Riegert
                                              ENTWISTLE & CAPPUCCI LLP
                                              299 Park Avenue, 20th Floor
                                              New York, New York 10171
                                              Telephone: (212) 894-7200

                                              Counsel for Plaintiff Mario Epelbaum, FNY Partners
                                              Fund LP and Scott Dunlop and Proposed Lead
                                              Counsel for the Class




                                                   2
